DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6 and 20 objected to because of the following informalities:  
Claims 1 and 20, line 6, “that of ultrasound waves” should read “that of the ultrasound waves”
Claim 6, line 1, “claims 4” should read “claim 4”
Claim 6, line 1, “3D” should read three-dimensional (3D)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a practice target” in line 7, which is considered indefinite. It is unclear whether the practice target recited in line 7 is the same practice target as that recited in line 3 of claim 1.
Claim 6 recites the limitation “using 3D printing to produce a laser holder” which is considered indefinite. It is unclear to the examiner how the fact that the laser holder is 3D printed relates to a method for training an operator to use an ultrasound device but rather is related to a method of manufacture and should not be included within the current method.
Claims 13/14 recite the limitation “a gel” which is considered indefinite. It is unclear to the examiner whether the gel recited in claim 13/14 is the same as the gel material recited in claim 12, which claims 13/14, depend. For the purpose of examination, it will be interpreted that they are the same gel. 
Claim 18 recites the limitation “an operator” which is considered indefinite. It is unclear whether the operator recited in claim 18 is the same operator recited in claim 15 from which, claim 18 depends. 
Claim 18 recites the limitation “a laser light” which is considered indefinite. It is unclear whether the laser light recited in claim 18 is the same laser light recited in claim 17 from which, claim 18 depends. 
Claim 20 recites the limitation “an ultrasound device” in line 3, which is considered indefinite. It is unclear whether the ultrasound device recited in line 3 is the same ultrasound device as that recited in line 1 of claim 20.

Claim 20 recites the limitation “an operator” in line 7, which is considered indefinite. It is unclear whether the operator recited in line 7 is the same operator as that recited in line 3 of claim 20.
Claim 20 recites the limitation “a practice target” in line 7, which is considered indefinite. It is unclear whether the practice target recited in line 7 is the same practice target as that recited in line 4 of claim 20.
Claims 27, 28, and 29 recite the limitation “a gel” which is considered indefinite. It is unclear to the examiner whether the gel recited in claim 27, 28, and 29 is the same as the gel material recited in claim 25, which claims 27, 28, and 29 depend. For the purpose of examination, it will be interpreted that they are the same gel. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 15-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tsui (“Facilitating Needle Alignment In-Plane to an Ultrasound Beam Using a Portable Laser Unit”).
Regarding claim 1, Tsui teaches a method for training an operator to use an ultrasound device (page 88, col. 1, “the described apparatus may be extremely useful for training beginners”), comprising: providing an ultrasound device having a probe which can be manipulated by an operator relative to a practice target (fig. 6 shows that the probe can be manipulated by an operator in relation to a screw which represents the practice target), with such probe selectively projecting ultrasound waves (page 86, col. 1 “ultrasound probe selected for its ability to transmit its plane” meaning the probe has the ability to project ultrasound waves upon a target); and 
associating with such probe a guide light device configured to project visible light in a projection area which coincides with that of ultrasound waves projected from the probe (fig. 1 and its description teach that the laser unit projects a laser line plane that coincides with the ultrasound beam plane), whereby an operator can manipulate the probe for ultrasonic scanning of a practice target aided by visually observing the illumination of the practice target by the projected visible light (fig. 6 and its description show that the operator is able to manipulate the scanning of the ultrasound probe based on the position of the laser line projection plane within the practice target).
Regarding claim 15, Tsui teaches a method of operator training, using an ultrasound device (page 88, col. 1, “the described apparatus may be extremely useful for training beginners”), comprising: 
providing an ultrasound device having an associated screen visible to an operator (page 86 col. 2-page 87 col. 1 and fig. 6 show that the ultrasound device has a screen that displays an image visible to the operator); and 
associating a guide light with the ultrasound device so that the operator can visually observe light indicating the exact direction and anatomy of contact points of ultrasound waves emanating from said ultrasound device (fig. 6 shows that the guide light is associated with the ultrasound device and the operator can observe the location of the light in relation to the target which represents the location of the ultrasound waves as the laser line and ultrasound waves are continuous with one another as mentioned in fig. 1).
Regarding claim 16, Tsui teaches the method of claim 15 as set forth above, Tsui further teaches associating a practice target with said ultrasound device (the screw in fig. 6 is seen as the practice target), such that the operator can manipulate the ultrasound device for ultrasonic 16WO 2018/194789PCT/US2018/023748 scanning of such practice target aided by visually observing the illumination of the practice target by the projected visible light (fig. 6 and its description show that the operator is able to manipulate the scanning of the ultrasound probe based on the position of the laser line projection plane within the practice target).
Regarding claim 17, Tsui teaches the method of claim 16 as set forth above, Tsui further teaches said projected visible light comprises laser light from a laser device associated with said ultrasound device (figs. 1 and 6 show that the projected visible light comprises light from a laser unit attached to the ultrasound probe).
Regarding claim 18, Tsui teaches the method of claim 17 as set forth above, Tsui further teaches said ultrasound device has a probe manipulated by an operator (fig. 6 and its description show that the operator is able to manipulate the scanning of the ultrasound probe based on the position of the laser line projection plane within the practice target); and 
said probe has a laser light formed therewith or attached thereto (fig. 4 shows that the laser unit is attached to the probe).
Regarding claim 19, Tsui teaches the method of claim 18 as set forth above, Tsui further teaches said laser light comprises the output of a line laser (figs. 1 and 6 show that the laser unit outputs a line laser).
Regarding claim 20, Tsui teaches an ultrasound device with directional light for 3D anatomy ultrasound phantom trainer (figs. 1 and 6 show an ultrasound device with a directional light that emits light on a target, and so is capable of 3D anatomy ultrasound phantom training), comprising: 
an ultrasound device having a probe which can be manipulated by an operator relative to a practice target (fig. 6 and its description show that an operator can manipulate the position of the probe in relation to the practice target), with such probe selectively projecting ultrasound waves (page 86, col. 1 “ultrasound probe selected for its ability to transmit its plane” meaning the probe has the ability to project ultrasound waves upon a target); and 
a guide light device associated with said probe (fig. 1), and configured to project visible light in a projection area which coincides with that of ultrasound waves projected from the probe (fig. 1 and its description teach that the laser unit projects a laser line plane that coincides with the ultrasound beam plane), whereby an operator can manipulate the probe for ultrasonic scanning of a practice target aided by visually observing the illumination of the practice target by (fig. 6 and its description show that the operator is able to manipulate the scanning of the ultrasound probe based on the position of the laser line projection plane within the practice target).
Regarding claims 2 and 21, Tsui teaches the method and device of claims 1 and 20 respectively, as set forth above. Tsui further teaches said guide light device projects visible color laser light, aligned with the direction of invisible ultrasound waves (figs. 1 and 6 teach that the laser unit emits colored light and the laser light projection plane is aligned with the ultrasound beam plane).  
Regarding claims 4 and 23, Tsui teaches the method and device of claims 2 and 21 respectively, as set forth above. Tsui further teaches said guide light device comprised a line laser attached to said ultrasound device probe (fig. 3 shows that the line laser (laser unit) is attached to the ultrasound probe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Buljubasic (US 2017/0056062).
Regarding claims 3 and 22, Tsui teaches the method of claim 1 and the device of claim 20 as set forth above. Tsui does not specifically teach that the guide light device comprises a line laser built in to said ultrasound device probe.
However, 
Buljubasic in a similar field of endeavor teaches the guide light device comprises a line laser built in to said ultrasound device probe (fig. 7 and [0036] show the first light source 120 is built into the ultrasound probe 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui to have the guide light comprise a line laser built in to the ultrasound probe. The motivation to apply the known technique of having the line laser built into the ultrasound probe of Buljubasic to the ultrasound device of Tsui would be to allow for the predictable results of having the line laser attached directly to the probe for accurate and consistent projection of the laser beam.
Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Pruter (US 6,296,614).
Regarding claims 5 and 24, Tsui teaches the method and device of claims 4 and 23 respectively, as set forth above. Tsui further teaches said line laser is attached to said ultrasound device probe using a flexible band holder conforming to the shape of said ultrasound device (fig. 4 states that the clamps that hold the laser unit are adjustable and are therefore flexible and able to conform to the shape of the ultrasound device probe). 
Tsui does not specifically teach the flexible band holder is elastic.
However, 
Pruter in a similar field of endeavor teaches a flexible elastic holder conforming to the shape of said ultrasound device probe (col. 5, lines 10-18, “elastic mounting bracket 6” and fig. 1 shows the mounting bracket 6 conforms to the ultrasound device probe 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui to have the flexible band holder be elastic. The motivation to make this modification is in order to mount guides to varying shapes of ultrasound probes, as recognized by Pruter (col. 2, lines 29-31).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Kumar et al. (US 2014/0277659, hereinafter Kumar).
Regarding claim 6, Tsui teaches the method of claim 1, as set forth above. Tsui does not specifically teach using 3D printing to produce a laser holder for attachment of said line laser to said ultrasound device probe.
However,
Kumar in a similar field of endeavor teaches using 3D printing to produce a laser holder for attachment of said line laser to said ultrasound device probe (Abstract, [0044], teaches that medical devices can be manufactured using 3D printing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui to use 3D printing to produce a laser holder attachment of said line laser to said ultrasound device. The motivation (Abstract).
Claims 7, 11, 12, 14, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Passi et al. (US 2002/0170339, hereinafter Passi).
Regarding claim 7, Tsui teaches the method of claim 1 as set forth above. Tsui does not specifically teach said practicing target comprises a phantom model embedded in a gel material.
However, 
Passi in a similar field of endeavor teaches a practicing target (fig. 1) comprises a phantom model (fig. 1 and [0034] 20 in fig. 1 is a hard tissue model) embedded in a gel material (fig. 1 and [0038] 16 in fig. 1 can be a gel material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui to have the practice target comprise a phantom model embedded in a gel material. The motivation to make this modification is in order to image a practice material that simulates realistic tissue, as recognized by Passi ([0034]-[0038]).
Regarding claim 11, Tsui in view of Passi teaches the method of claim 7 as set forth above. Passi further teaches said phantom model comprises one of replicas of normal anatomical structures, actual pathological specimens, and 3D replicas of pathological specimens, to facilitate training operators in how to identify pathology in the structures ([0036] “hard tissue 20 may include, for example, bone tissue, cartilage tissue, teeth or combinations including the same. Preferably, hard tissue 20 exhibits a clinical pathology, although the use of healthy tissue is within the scope of the claimed invention” and by using replicas or healthy tissue the operator utilizing the phantom would get experience in identifying pathologies within the structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui in view of Passi to have the phantom model comprise replicas of normal anatomical structures, actual pathological specimens, and 3D replicas of pathological specimens, to facilitate training operators in how to identify pathology in the structures. The motivation to make this modification is in order to image a practice material that simulates realistic tissue, as recognized by Passi ([0034]-[0038]).
Regarding claims 12 and 25, Tsui teaches the method of claim 1 and the device of claim 20 as set forth above. Tsui does not specifically teach the practice target comprises a phantom model of at least one of anatomical and non-anatomical structures embedded in a gel material.
However, 
Passi in a similar field of endeavor teaches the practice target comprises a phantom model of at least one of anatomical and non-anatomical structures embedded in a gel material ([0036] teaches that the model 20 represents anatomical structures and [0038] teaches the material 16 the model is embedded in is a gel material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/device disclosed by Tsui to have the practice target comprise a phantom model of an anatomical structure embedded in a gel material. The motivation to make this modification is in order to image a practice material that simulates realistic tissue, as recognized by Passi ([0034]-[0038]).
Regarding claim 26, Tsui teaches the device of claim 25 as set forth above. Passi further teaches said phantom model comprises one of replicas of normal anatomical structures, actual ([0036] “hard tissue 20 may include, for example, bone tissue, cartilage tissue, teeth or combinations including the same. Preferably, hard tissue 20 exhibits a clinical pathology, although the use of healthy tissue is within the scope of the claimed invention” and by using replicas or healthy tissue the operator utilizing the phantom would get experience in identifying pathologies within the structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Tsui in view of Passi to have the phantom model comprise replicas of normal anatomical structures, actual pathological specimens, and 3D replicas of pathological specimens, to facilitate training operators in how to identify pathology in the structures. The motivation to make this modification is in order to image a practice material that simulates realistic tissue, as recognized by Passi ([0034]-[0038]).
Regarding claims 14 and 28, Tsui in view of Passi teaches the method of claim 12 and device of claim 25 as set forth above. Passi further teaches said structures embedded in a gel material may be one of rigid materials fully reflecting ultrasound waves without penetration or gel-like material of variable density and impedance that reflect a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the structure to allow deeper structures to also reflect the waves to give an ultrasound image effect similar to that in human tissue ([0035] teaches that the model is hard tissue and [0048] teaches that the ultrasound waves that hit the hard tissue 20 reflect back to the ultrasound probe).
([0034]-[0038]).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Passi as applied to claim 7 above, and further in view of Amini et al. (“A novel and inexpensive ballistic gel phantom for ultrasound training”, hereinafter Amini).
Regarding claim 8, Tsui in view of Passi teaches the method of claim 7 as set forth above. Passi further teaches said phantom model represents human anatomy-like structures ([0036] and fig. 1 show that the model 20 represents human anatomy like structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Tsui in view of Passi to have the phantom model represent human anatomy-like structures. The motivation to make this modification is in order to image a practice material that simulates realistic tissue, as recognized by Passi ([0034]-[0038]).
Tsui in view of Passi does not specifically teach said gel material is transparent to light.
However, 
Amini teaches said gel material is transparent to light (page 227, col. 1, results teaches the phantom is transparent and page 225, col. 2, methods teaches that the phantom is made of a clear ballistic gel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Tsui in view of Passi to 
Regarding claim 9, Tsui in view of Passi and Amini teaches the method of claim 8 as set forth above. Passi further teaches said human anatomy-like structure comprise one of bone, joint and latex tubing for a blood vessel ([0036] describes that the model is of bone tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Tsui in view of Passi and Amini to have the human anatomy-like structure comprise bone. The motivation to make this modification is in order to image a practice material that simulates realistic tissue, as recognized by Passi ([0034]-[0038]).
Regarding claim 10, Tsui in view of Passi and Amini teaches the method of claim 8 as set forth above. Passi further teaches said human anatomy-like structures comprise one of human tissue bone, joint, vessels. Blood, fat, muscle, tendon, nerves, skin and organs ([0036] describes that the model is of bone tissue and [0040] teaches the tissue can come from a human being)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Tsui in view of Passi and Amini to have the human anatomy-like structure comprise human tissue bone. The motivation to make this modification is in order to image a practice material that simulates realistic tissue, as recognized by Passi ([0034]-[0038]).
Claims 12, 13, 25, 27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Trotta et al. (US 2011/0207103 hereinafter Trotta).
Regarding claims 12 and 25, Tsui teaches the method of claim 1 and the device of claim 20, as set forth above. Tsui does not specifically teach said practice target comprises a phantom model of at least one of anatomical and non-anatomical structures embedded in a gel material.
Trotta in a similar field of endeavor teaches said practice target comprises a phantom model of at least one of anatomical and non-anatomical structures (110 in fig. 1 and [0074] 110 represents embedded masses within the breast model 104 which are seen as non anatomical structures) embedded in a gel material ([0078] describes the process of creating the breast model out of silicone which is a gel material).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/device disclosed by Tsui to have non-anatomical structures embedded in a gel material. The motivation to make this modification is in order to teach examination techniques, as recognized by Trotta ([0079]).
Regarding claims 13 and 27, Tsui in view of Trotta teaches the method of claim 12 and the device of claim 25 as set forth above. Trotta further teaches said non-anatomical structures (fig. 3, 164, 166, 176, 178 which are the same as 110 in fig. 1) comprise one of selected geometrical shapes (fig. 3 shows that the pathologies 164, 166, 176, 178 have a geometrical shape) of selected colors inserted into a gel ([0081] teaches that the pathologies 164, 166, 176, 178 are embedded within the breast (gel) and colorant is added to the pathologies) for the operator being trained to practice scanning ([0079] teaches that the model is for teaching examination techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/device disclosed by Tsui in view of ([0081]).
Regarding claim 29, Tsui and Trotta teaches the device of claim 25, as set forth above. Trotta further teaches structures are embedded in a gel material (fig. 1, 110 within gel 104 and fig. 3, 164 and 166 in 158, 176 and 178 in 170 )with variable density and impedance to produce ultrasound waves that return to said ultrasound device probe and produce images on a screen visible to an operator that mimic typical ultrasound artifacts of human scanning for image interpretation (figs. 15-18, 20-28 show ultrasound images of the phantom that are shown to the operator, based on the different shading within the images it is understood that the structures are embedded within the gel material that has variable density and impedance otherwise the images would not have been formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Tsui in view of Trotta to have the structures be embedded in a gel material with variable density and impedance to produce ultrasound waves that return to said ultrasound device probe and produce images on a screen visible to an operator that mimic typical ultrasound artifacts of human scanning for image interpretation. The motivation to additionally apply the known technique of having structures be embedded within a gel material with variable density and impedance of Trotta to the device of Tsui in view of Trotta would be to allow for the operator to view an ultrasound image of the practice target during their training.
Regarding claim 30, Tsui in view of Trotta teaches the device of claim 29, as set forth above. Trotta further teaches said ultrasound artifacts comprise shadowing, posterior enhancement, edge effect, reverberation, and B-lines (figs. 15-18, 20-28 show ultrasound images of the phantom that are shown to the operator, based on the different shading within the images it is understood that the structures are embedded within the gel material that has variable density and impedance otherwise the images would not have been formed. Additionally, because the structures and gel have variable density and impedance the device is capable of producing ultrasound artifacts that include shadowing, posterior enhancement, edge effect, reverberation, and B-lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Tsui in view of Trotta to have the ultrasound artifacts comprise shadowing, posterior enhancement, edge effect, reverberation, and B-lines. The motivation to additionally apply the known technique of having ultrasound artifacts comprise shadowing, posterior enhancement, edge effect, reverberation, and B-lines to the device of Tsui in view of Trotta would be to allow for the predictable results of providing a realistic ultrasound training system simulating a human patient and for simulating the different densities within the human body.
 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791